— Appeal from a judgment of the Seneca County Court (Dennis F. Bender, J.), rendered October 7, 2003. The judgment convicted defendant, upon her plea of guilty, of criminal possession of a controlled substance in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting her of criminal possession of a controlled substance in the second *1057degree (Penal Law § 220.18 [2]), defendant contends that the sentence of incarceration of 3x/2 years to life constitutes cruel and unusual punishment. We conclude that the contention of defendant does not survive her valid waiver of the right to appeal (see People v Hidalgo, 283 AD2d 154 [2001], lv denied 96 NY2d 902 [2001]; People v Brathwaite, 263 AD2d 89, 92 [2000]) and, in any event, that contention is not preserved for our review (see People v Ingram, 67 NY2d 897, 899 [1986]; People v Cato, 291 AD2d 905 [2002], lv denied 98 NY2d 649 [2002]). Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Pine and Hayes, JJ.